Fourth Court of Appeals
                               San Antonio, Texas
                                     January 13, 2015

                                   No. 04-14-00893-CV

                   IN THE INTEREST OF M.C. AND T.C., Children,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-00142
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
    The Appellant’s Motion to Withdraw and Substitute Attorney Ad Litem is DENIED AS
MOOT.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court